48 So. 3d 271 (2010)
Dennis ALBRITTON, Mona Albritton and Timothy Albritton o/b/o Donald Albritton (D)
v.
Greg SALARD, M.D., John Reeves, M.D. and Glenwood Regional Medical Center.
No. 2009-CC-2645.
Supreme Court of Louisiana.
October 19, 2010.
Hudson, Potts & Bernstein, LLP, Gordon L. James, Amanda Jill Futch, Monroe, for Applicant.
Nelson & Hammons, APLC, John Layne Hammmons, Cornell Rushing Flournoy, Shreveport, Roedel, Parsons, Koch, Blache, Balhoff & McCollister, David Alva Woolridge, Jr., Carlton Jones, III, Baton Rouge, for Respondent.
PER CURIAM.[*]
We granted defendant's application for a writ of certiorari in this case on April 23, 2010. After hearing oral arguments and reviewing the record of the matter, we conclude the judgment below does not require the exercise of this court's supervisory *272 authority. Accordingly, we recall our order of April 23, 2010 as improvidently granted, and we deny defendant's writ application.
VICTORY and WEIMER, JJ., dissents and assign reasons.
WEIMER, J., dissenting.
I respectfully dissent. Although I believe the trial court and court of appeal did not err, I would not recall the writ after it had been granted.
VICTORY, J., dissenting.
I dissent from the per curiam opinion recalling our prior grant of defendant's writ application. In my view, the Court should have authored a full opinion to consider the issues presented in this case.
NOTES
[*]  Retired Judge Philip C. Ciaccio, assigned as Justice ad hoc, sitting for Chief Justice Catherine D. Kimball.